Exhibit 10.1

ELANDIA INTERNATIONAL INC.,

a Delaware corporation

SECOND AMENDMENT TO

PREFERRED STOCK PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT dated as of
April 30, 2008 (this “Amendment”), is entered into by and between ELANDIA
INTERNATIONAL INC., a Delaware corporation (the “Company”); and STANFORD
INTERNATIONAL BANK LTD., an Antiguan banking corporation (“SIBL” or the
“Purchaser”). Capitalized terms used in this Amendment and not otherwise defined
in this Amendment have the meanings assigned to them in the PSPA (defined
below).

RECITALS

WHEREAS, the Company and the Purchaser entered into that certain Preferred Stock
Purchase Agreement, dated as of February 20, 2008 (the “Original Agreement”),
whereby the Purchaser agreed to purchase and the Company agreed to sell, for an
aggregate purchase price of $40,000,000, (i) 5,925,926 shares of shares of the
Company’s Series B Preferred Stock, and (ii) Warrants to purchase an aggregate
of 4,158,000 shares of the Common Stock, subject to adjustment as provided in
the Warrants;

WHEREAS, the Company and the Purchaser entered into that certain First Amendment
to Preferred Stock Purchase Agreement dated February 28, 2008 (the “First
Amendment” and together with the Original Agreement, the “PSPA”), whereby, among
other things, the Purchaser and the Company accelerated the Purchaser’s purchase
obligation under Section 1(b) of the Original Agreement in order for the
Purchaser to effectuate the final four purchases of shares of Series B Preferred
Stock, on the terms and conditions set forth in the PSPA;

WHEREAS, the Purchaser has agreed to purchase up to Five Million Dollars
($5,000,000) worth of shares of Common Stock from certain stockholders (the
“Selling Stockholders”) of the Company for the purchase price of $3.97 per
share, on the terms and conditions set forth in those stock purchase agreements
by and among the Purchaser, the Company and such Selling Stockholders (the
“SPAs”);

WHEREAS, the Company is a party to the SPAs in order to (i) grant a release in
favor of, and obtain a release from, the Selling Stockholders and (ii) benefit
from lock-up provisions applicable to the shares of Company Common Stock
retained by the Selling Stockholders, all on the terms and conditions set forth
in each SPA (the benefits received by the Company under the SPAs, the “Company
Benefits”);

WHEREAS, the Purchaser would not have entered into the SPAs and the Company
would not receive the Company Benefits unless the Company agreed to reduce the
Purchaser’s purchase obligation under Section 1(d) of the PSPA on a
dollar-for-dollar basis by the amount of the aggregate purchase price payable by
Purchaser pursuant to the SPAs; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Company and the Purchaser desire to further amend the PSPA to
(i) further accelerate the Purchaser’s purchase obligation under Section 1(b) of
the PSPA and (ii) reduce the Purchaser’s purchase obligation under Section 1(d)
of the PSPA on a dollar-for-dollar basis by the amount of the aggregate purchase
price payable by Purchaser pursuant to the SPAs, on the terms and conditions set
forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Acknowledgment of Share Purchases Pursuant to First Amendment. The Purchaser
and the Company acknowledge that (a) on February 28, 2008 and pursuant to the
terms of the First Amendment, the Company sold to Purchaser, and the Purchaser
purchased from the Company, (i) 1,185,184 shares of the Series B Preferred Stock
and (ii) Warrants to purchase 4,158,000 shares of the Common Stock, for an
aggregate purchase price of $8,000,000, and (b) such purchase reduces the
Purchaser’s remaining purchase obligation under Section 1(b) of the PSPA on a
dollar-for-dollar basis.

2. Acceleration of Funding under Section 1(b). The table set forth in
Section 1(b) of the PSPA shall be deleted in its entirety and replaced with the
following table:

COMPLETED PURCHASE OBLIGATION UNDER SECTION 1(b)

 

CLOSING DATE

   PURCHASE
PRICE    NUMBER OF SHARES
OF SERIES B
PREFERRED STOCK    NUMBER OF
WARRANTS

February 28, 2008

       $ 8,000,000    1,185,184    4,158,000 REMAINING PURCHASE OBLIGATION UNDER
SECTION 1(b)**

April 18, 2008

   ++$ 4,000,000    592,594    —  

April 25, 2008

   ++$ 4,000,000    592,594    —  

May 9, 2008

       $ 4,000,000    592,593    —  

May 23, 2008

       $ 4,000,000    592,593    —  

May 30, 2008

       $ 4,000,000    592,592    —  

June 6, 2008

       $ 4,000,000    592,592    —  

June 13, 2008

       $ 4,000,000    592,592    —  

June 20, 2008

       $ 4,000,000    592,592    —                 

SUBTOTAL FOR REMAINING PURCHASE OBLIGATIONS:

       $ 32,000,000    4,740,742    —  

TOTAL FOR COMPLETED PURCHASE OBLIGATIONS AND REMAINING PURCHASE OBLIGATIONS:

       $ 40,000,000    5,925,926    4,158,000                 

 

2



--------------------------------------------------------------------------------

 

** net of advisory fees and other fees and expenses payable by the Company
pursuant to Section 8(a) of the PSPA.

++ The Purchaser and the Company acknowledge that on April 18, 2008 and
April 25, 2008 the Company sold to Purchaser, and the Purchaser purchased from
the Company 1,185,188 shares of the Series B Preferred Stock for an aggregate
purchase price of $8,000,000.

The defined terms “First Closing” and “First Closing Date” set forth in the PSPA
shall be revised such that, subject to the other terms and conditions of the
PSPA, the “First Closing” shall occur on, and the “First Closing Date” shall be,
April 18, 2008.

3. Reduction of Purchase Obligation under Section 1(d). The Purchaser’s purchase
obligation under Section 1(d) of the PSPA is hereby reduced on a
dollar-for-dollar basis by the amount of the aggregate purchase price payable by
Purchaser pursuant to the SPAs.

4. Miscellaneous.

The PSPA is reaffirmed and ratified in all respects, except as expressly
provided herein.

The Company’s representations and warranties contained in the PSPA are true and
correct in all respects on and as of the date hereof, as though made on and as
of such date, except to the extent that any such representation or warranty
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all respects on and as of such earlier date. The Company
has performed all covenants and agreements required to be performed pursuant to
the PSPA in all respects on and as of the date hereof and as of the date hereof
there exists no violation or default (or any event which with the giving of
notice, or lapse of time or both, would result in a violation or become a
default) under the PSPA.

In the event of any conflict between the terms or provisions of this Amendment
and the PSPA, then this Amendment shall prevail in all respects. Otherwise, the
provisions of the PSPA shall remain in full force and effect.

The parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Amendment, which may be
reasonably required for the implementation of this Amendment and the
transactions contemplated hereby.

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Amendment and consummation of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof. At
the Closing, the Company shall reimburse the Purchaser for all of the
Purchaser’s reasonable out-of-pocket expenses incurred in connection with the
negotiation of performance of this Amendment, including without limitation
reasonable fees and disbursements of counsel to the Purchaser.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY: ELANDIA INTERNATIONAL INC. By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Chief Financial Officer PURCHASER: STANFORD
INTERNATIONAL BANK LTD. By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

4